PER CURIAM.
Appellant’s notice of appeal was not filed within 30 days of the date the order to be reviewed was mailed by the lower tribunal to the parties, and we therefore dismiss this appeal for lack of jurisdiction. See Fla. R.App. P. 9.180(b)(2). To the extent appellant contends that she detrimentally relied on the erroneous date contained in the certificate of service accompanying the lower tribunal’s order (which error was corrected through issuance of an amended certificate of service), she may seek relief under the authority of Millinger v. Broward County Mental Health Division and Risk Management, 672 So.2d 24 (Fla.1996). Because factual disputes will almost certainly arise concerning the question of whether appellant’s reliance was reasonable and justified under the circumstances, any such claim for relief shall be presented to the lower tribunal for its consideration and disposition.
APPEAL DISMISSED.
BOOTH, PADOVANO and BROWNING, JJ., concur.